Title: To James Madison from Elbridge Gerry, 20 May 1814
From: Gerry, Elbridge
To: Madison, James


        
          Dear Sir,
          Cambridge 20th May 1814
        
        Enclosed are recommenda⟨tions⟩ of Doctor Elnathan Judson, for the office of Surgeon’s mate in the 40th Regiment of infantry, commanded by Colo Joseph Loring. The father of this young Gentleman I know, his character is truly respectable, & he is firmly attached to the existing Government of the U States. The recommendations of his son are such, as I presume can leave not a doubt of his qualifications for that office. I cannot omit any opportunity for expressing the highest esteem & respect for yourself & Mrs Madison, & the assurance, that I remain yours most sincerely
        
          E Gerry
        
      